Citation Nr: 1309320	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  01-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than December 16, 2003, for a grant of service connection for a restrictive lung defect and for the assignment of a 20 percent rating therefor, to include the question of whether a rating decision of February 5, 2009, was clearly and unmistakably erroneous in the assignment of a separate, compensable rating for a restrictive lung defect.  

2.  Entitlement to an effective date earlier than July 15, 2008, for a 10 percent rating for shell fragment scars of the face. 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and was previously before the Board on several occasions, the most recent of which was in February 2012.  At that time, the Board remanded the effective date matters then on appeal so that additional procedural and evidentiary development could be undertaken by the RO.  

On remand, the RO among other actions determined by way of its rating decision of September 2012 that its prior rating determination of February 5, 2009, was clearly and unmistakably erroneous as to its assignment of a separate, compensable rating for a restrictive lung defect, based on the prohibition outlined in Note 3 following 38 C.F.R. § 4.97, Diagnostic Code (DC) 6843.  By that September 2012 action, the separate, 20 percent rating for a restrictive lung defect under DC 6843-6845 was terminated and the restrictive lung defect was rated along with residuals of a gunshot wound of the chest under DC 5321.  The Veteran submitted to the RO and the Board on November 1, 2012, a notice of disagreement with the September 2012 action, but there was no subsequent issuance of a statement of the case prior to the Board's acknowledgement to the Veteran on November 14, 2012, that it had received his appeal from the RO.  

This matter is inextricably intertwined with the other issues on appeal, see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other), and it is further addressed in the REMAND portion of this decision, as well as the certified issues 

involving the questions involving the assignment of earlier effective dates for grants of service connection for a restrictive lung disease and a 20 percent evaluation therefor.  Such REMAND is to the RO directly based on the Veteran's representation by a private attorney.  

The Veteran has raised other issues not within the Board's appellate jurisdiction which are specifically referred to the RO.  Those issues, as identified in the November 2012 brief of the Veteran's attorney, are entitlement to VA compensation for nerve damage of the middle radicular group, photophobia, and right knee pain due to retained shrapnel.  


FINDING OF FACT

From May 17, 1969, to July 14, 2008, the Veteran's shell fragment scars of the facial area covered his entire face and there was some neck involvement, with the greatest concentration of fragments being identified by x-ray over the right maxillary sinus; evidence relating to discomfort and resulting self-consciousness and embarrassment, along with the extent of the involvement and the retained foreign bodies, more nearly approximate the criteria involving a 10 percent evaluation for the entirety of the period at issue.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of May 17, 1969, for the assignment of a 10 percent rating for shell fragment scars of the facial area, including the neck, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 and Supp. 2012); 38 C.F.R. § 4.118, DC 7800-7804 (2002-2008); 38 C.F.R. §§ 3.102. 3.400, 4.1, 4.2, 4.3, 4.7, 4.10 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As for the lone appellate issue herein addressed on its merits, the benefit sought on appeal is granted in full and, thus, there is no need to discuss whether the RO substantially complied with the terms of the prior remands or whether VA has met its obligations under its statutorily mandated duties to notify and assist the Veteran.  

The provisions governing the assignment of the effective date of a rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The only exception to that rule regarding increased or initial ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In this instance, the RO by its rating decision in February 2009 established service connection for facial scars from shell fragment wounds and assigned an initial evaluation of 10 percent, effective from July 15, 2008, for which an appeal was timely initiated and perfected.  By subsequent Board action in November 2010, the effective date for the grant of service connection for shell fragment scars of the face was modified to May 17, 1969, and the RO thereafter continued and confirmed the assignment of a 0 percent evaluation for the period prior to July 15, 2008, and the Veteran's appeal is limited to the question of whether there is for assignment an effective date earlier than July 15, 2008, for a 10 percent rating shell fragment scars of the facial area.  

VA's Schedule for Rating Disabilities provides for the evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  That regulation clearly provides the proper anatomical localization; that is, the skin, for the evaluation of scars.  Under the schedular provisions in effect prior to August 30, 2002, the DCs of § 4.118 fell basically into two groups.  The provisions of 38 C.F.R. § 4.118, DCs 7800 through 7805 concerned scars, while the prior provisions of 38 C.F.R. § 4.118, DCs 7806 through 7819 encompassed various skin diseases, among which were dermatophytosis, tinea barbae, and eczema.  

DC 7800 as in effect prior to August 30, 2002, provided that slightly disfiguring scars of the head, face, or neck were 0 percent disabling, while moderately disfiguring scars of the head, face, or neck were 10 percent disabling.  Higher ratings were assignable for severe or complete disfigurement or on the basis of marked discoloration, color contrast, or the like, where present in addition to tissue loss and cicatrization.  Scars which were poorly nourished with repeated ulceration, or tender and painful, were 10 percent disabling.  38 C.F.R. § 4.118, DCs 7803, 7804.  

The provisions of 38 C.F.R. § 4.118 were modified, effective from August 30, 2002.  Because of this fact, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), which held that the version most favorable to the claimant should be applied has been overruled to the extent that it conflicts with authority established by the Supreme Court and the U.S. Court of Appeals for the Federal Circuit).  VA's General Counsel  has held that a liberalizing law would generally not have prohibited retroactive effects.  If a Veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and under the new criteria from the effective date of the noted revisions. 

Under the changed criteria, disfigurement of the head, face, or neck is rated under DC 7800.  With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement, an 80 percent rating is for assignment.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, the disability will be rated at 50 percent.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, the disability will be rated at 30 percent.  With one characteristic of disfigurement, the disability will be rated at 10 percent. 38 C.F.R. § 4.118, DC 7800. 

According to Note (1) of DC 7800, the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  Scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Per Note (2) of DC 7800, tissue loss of the auricle is to be rated under DC 6207 (loss of auricle) and the anatomical loss of the eye is ratable under DC 6061 (anatomical loss of both eyes) or under DC 6063 (anatomical loss of one eye), as appropriate. 

Applicable rating criteria in effect since August 2002 indicate that for scars of other than the head, face, or neck, which are deep or which cause limited motion are 10 percent disabling if exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118 , DC 7801.  Scars of other than the head, face, or neck, which are superficial and do not cause limited motion, are 10 percent disabling, if they cover an area of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802. 

Superficial, unstable scars are 10 percent disabling.  38 C.F.R. § 4.118, DC 7803.  Superficial scars that are painful on examination are 10 percent disabling.  38 C.F.R. 4.118, DC 7804.  Finally, other scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805. 

A further change to the rating criteria for skin diseases was implemented as of October 23, 2008, see 73 Fed. Reg. 54708 (2008), although the most recent change was made effective only for claims filed on or after October 23, 2008, and this claim was pending long before October 2008.  There is otherwise no request by the Veteran to evaluate the skin disorders in question under the changes effectuated in October 2008.  As such, the recent changes are not for application in this instance.

In all, the record reflects that the Veteran has multiple scars about the face and neck which are the result of shell fragment wounds he sustained in Vietnam and for which he in part received the Purple Heart Medal.  Service treatment records reflect a February 1969 examination showing multiple shell fragment wounds of the face and neck, with skull x-rays in March 1969 identifying small metallic foreign bodies over the entire face which were in greatest concentration over the right maxillary 

sinus.  Photos submitted in 2002 reflect scarring about the neck and chin.  When examined by VA in late 2003, the Veteran indicated that he had metallic fragments of the face and jaw which were identifiable on dental X-ray and he described generally the discomfort and embarrassment he felt as to his scarring.  It was not until the VA examination in July 2008 that the existence of palpable shrapnel of the bridge of the nose and left of the midline, as well as scarring of the right angle of the mouth, vertical scar under the chin, and a piece of dark shrapnel in the mucosa of the lower inner lip, all without deformity, were described in detail, although family members of the Veteran have stated in writing that there were many visible black marks resembling black freckles in the area of the eyes and elsewhere which were plainly evident upon observation.  

Four specific areas of facial and neck scarring were noted in July 2008 and there is no persuasive evidence that the scarring then identified was from other than inservice shell fragments or that any progression of the scarring had occurred.  The Board places great significance on the inservice skull x-rays showing many small metallic fragments over the entire face, and while noting that there is evidence both for and against the assignment of a 10 percent rating throughout the period in question, the record, with resolution of reasonable doubt in the Veteran's favor, more nearly approximates the criteria for the assignment of a 10 percent rating for shell fragment scars of the facial area under DC 7800-7804 for the entirety of the period from May 17, 1969, to July 14, 2008.  To that extent, an effective date of May 17, 1969, the date following service separation, for a 10 percent rating for shell fragment scars of the face is assigned.  To this extent, the appeal is granted in full.  


ORDER

An effective date of May 17, 1969, for the assignment of a 10 percent rating for shell fragment scars of the face, is granted.  



REMAND

There remains for consideration the appellate issues of the Veteran's entitlement to an earlier effective date for service connection for a restrictive lung defect and a 20 percent evaluation therefor, but, as noted above, an inextricably intertwined issue involving the propriety of the termination of a separate, compensable rating for a restrictive lung disease has arisen that has not been fully developed from a procedural standpoint.  

In this regard, the Veteran timely initiated an appeal of the RO's September 2012 termination of the separate 20 percent rating on the basis of clear and unmistakable error (CUE) in a February 2009, but was not then afforded a statement of the case.  In that notice of disagreement, the Veteran's attorney referenced the RO's action as punitive, unfathomable, and indefensible.  In contrast, the attorney described in her November 2012 brief to the Board that the aforementioned action was in concert with DCs 5321 and 6348, seemingly correct, and having the effect of rendering moot the remaining appellate issues.  Remand for issuance of a statement of the case and clarification of the Veteran's position, to include any intention on his part to withdraw either or both of the remaining appellate issues, is necessary.  

Accordingly, this portion of the appeal is REMANDED to the RO for the following actions:

1.  Request written clarification from the Veteran as to his desire to continue to pursue an appeal of the rating decision of September 2012 terminating his separate compensable evaluation for a restrictive lung defect on the basis of CUE in a February 2009 determination.  

2.  If an appeal continues to be desired, provide him with a supplemental statement of the case and advise him of his right to perfect an appeal as to that matter within the one-year period subsequent to issuance on September 27, 2012, of notice of the adverse action.  

3.  Then, after completion of the foregoing, readjudicate any issues remaining on appeal as to the Veteran's entitlement to earlier effective dates for service connection for a restrictive lung defect and a 20 percent rating therefor, and issue to him a supplemental statement of the case as to the appellate issues and afford him a reasonable period in which to respond, before returning the case to the Board for further review.  

The Veteran need take no action until he is further notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


